           Case 3:20-cv-00562-SDD-RLB                Document 4     12/04/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

MICHAEL CALLOWAY (#96740)                                                        CIVIL ACTION

VERSUS
                                                                                 20-562-SDD-RLB
CEDRIC PINKEY, ET AL.

                                                ORDER

       The pro se Plaintiff, an inmate confined at the Louisiana State Penitentiary (“LSP”), Angola,

Louisiana, filed this proceeding pursuant to 42 U.S.C. § 1983 against defendants Cedric Pinkney,

William Smith, and Tyler Butler complaining that his constitutional rights were violated due to the

excessive use of force and the issuance of a false disciplinary report.

       The plaintiff alleges that on April 7, 2020 defendant Pickney fabricated a story that the

plaintiff had thrown a liquid substance on him. It is unclear if defendant Pickney issued a

disciplinary report. The plaintiff further alleges that, on the same date, defendant Butler issued a

false disciplinary report and stated therein that the plaintiff was standing in the middle of his cell

with a cup of unknown liquid, refused orders to come to the bars to be restrained, and attempted to

throw the liquid on defendant Butler. Defendant Butler sprayed the plaintiff with a chemical agent

to gain compliance. In relation to the grievance filed by the plaintiff, he alleges that in conjunction

with the First Step, defendant Smith fabricated a story that the plaintiff had attempted to throw a

liquid substance on defendant Butler and a minimal amount of chemical agent was used. The

plaintiff requests monetary and injunctive relief.

       First the issuance of a false disciplinary report, without more, fails to state a claim of federal

constitutional dimension cognizable under 42 U.S.C. § 1983. Specifically, the law is clear that the

mere issuance of one or more false disciplinary reports and the imposition of resulting punishment

does not alone amount to a constitutional violation. See Grant v. Thomas, 37 F.3d 632 (5th Cir.
           Case 3:20-cv-00562-SDD-RLB              Document 4       12/04/20 Page 2 of 4



1994), citing Collins v. King, 743 F.2d 248, 253-54 (5th Cir. 1984) (“[T]here is no due process

violation if a prisoner, who is falsely accused of charges, is given an adequate state procedural

remedy to challenge the accusations”).

       Additionally, an inmate does not have a constitutional right to have his prison disciplinary or

administrative proceedings properly investigated, handled, or favorably resolved. Mahogany v.

Miller, 252 F. App’x. 593, 595 (5th Cir. 2007), and there is no procedural due process right inherent

in such a claim. As stated by the United States Court of Appeal for the Fifth Circuit in Geiger v.

Jowers, 404 F.3d 371 (5th Cir. 2005) (in the context of the handling of an administrative grievance):

       Insofar as [the plaintiff] seeks relief regarding an alleged violation of his due process
       rights resulting from the prison grievance procedures, the district court did not err in
       dismissing his claim as frivolous…[The plaintiff] does not have a federally protected
       liberty interest in having these grievances resolved to his satisfaction. As he relies
       on legally nonexistent interest, any alleged due process violation arising from the
       alleged failure to investigate his grievances is indisputably meritless. Id. at 373-74.

       This conclusion is equally applicable in the context of prison disciplinary proceedings. See,

e.g., Sanchez v. Grounds, 2014 WL 1049164, *2 (E.D. Tex. Mar. 14, 2014) (finding that an

inmate’s claim regarding a failure to conduct a “proper investigation” of a disciplinary charge “did

not amount to a constitutional deprivation”); and Jackson v. Mizell, 2009 WL 1792774, *7 n.11

(E.D. La. June 23, 2009) (noting that “the Court fails to see how a prisoner could ever state a

cognizable claim alleging an inadequate disciplinary investigation”).

        Further, the failure of prison officials to follow prison rules or regulations does not amount

to a violation of the plaintiff’s constitutional rights. Jackson v. Cain, 864 F.3d 1235, 1252 (5th Cir.

1989). Nor does this Court sit as some form of an appellate court to review errors made by state

tribunals that do not affect an inmate’s constitutional rights. See, e.g., Coleman v. Director, TDCJ-

CID, 2009 WL 56947, *2 (E.D. Tex. Jan. 7, 2009) (noting, in the context of an inmate’s habeas

corpus proceeding arising out of a prison disciplinary proceeding, that “[i]n the course of reviewing

state proceedings, a federal court does not sit as a super state appellate court.”).
            Case 3:20-cv-00562-SDD-RLB              Document 4        12/04/20 Page 3 of 4



        Moreover, in Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court noted that in some

rare situations, an inmate may be entitled to procedural Due Process when state action exceeds the

sentence in such an unexpected way as to give rise to protection by the Due Process Clause of its

own force. Normally, however, the Due Process Clause, itself, does not afford an inmate a

protected liberty interest that would entitle him to the procedural protections set forth in Wolff v.

McDonnell, 418 U.S. 539 (1974). It is only those restrictions that impose “atypical and significant

hardship[s] ... in relation to the ordinary incidents of prison life” that will invoke the prospect of

state-created liberty interests. Wilkinson v. Austin, 545 U.S. 209, 222–23 (2005).

        Thus, while Sandin made it clear that punishments that impact upon the duration of

confinement, or which exceed the sentence in an unexpected manner, or that impose “atypical and

significant hardship[s] ... in relation to the ordinary incidents of prison life” will give rise to the

protection afforded by the Due Process Clause, more routine disciplinary action will not invoke this

constitutional protection. Sandin, 515 U.S. at 484.

        In the instant matter, the Court is unable to ascertain from the plaintiff’s Complaint whether

defendant Pickney issued a disciplinary report, and if so whether the plaintiff was found guilty and

what sanction was received. With regards to the disciplinary report issued by defendant Butler, the

Court is unable to ascertain whether the plaintiff was found guilty, and if so, what sanction was

received.

        The foregoing is important to the Sandin analysis but also to determine if one or more of the

plaintiff’s claims may barred by Heck. Under Heck, a prisoner’s claim for monetary damages

attributable to an alleged wrongful conviction or term of confinement is not cognizable in federal

court whenever “a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence.” Id. at 487. In Edwards v. Balisok, 520 U.S. 641, 648 (1997) the Court

found that the Heck rule applies in the context of a prisoner’s claim regarding the deprivation of
           Case 3:20-cv-00562-SDD-RLB             Document 4       12/04/20 Page 4 of 4



good time credits lost in connection with a disciplinary proceeding. Following the Edwards

decision, the Unites States Court of Appeals for the Fifth Circuit has applied the Heck rule in cases

similar to this one where the plaintiff alleges that excessive force was used during an incident which

resulted in the plaintiff receiving a disciplinary conviction. See Donnelly v. Darby, 81 F. App’x.

823 (5th Cir. 2003) (excessive force claims barred by Heck due to disciplinary conviction resulting

from the complained of incident); Powell v. Maddox, 81 F. App’x. 476 (5th Cir. 2003) (same); and

Hadnot v. Butler, 332 F. App’x. 206 (5th Cir. 2009) (same).

       With regards to defendant Smith, the Court is unable to ascertain from the plaintiff’s

Complaint whether defendant Smith issued the First Step response to the plaintiff’s grievance or

gave a statement in response to the plaintiff’s grievance. As such, the Court cannot tell whether the

plaintiff is complaining about the grievance process itself or some specific action on the part of

defendant Smith.

       Accordingly,

       IT IS ORDERED that the plaintiff shall, within 21 days from the date of this Order, amend

his Complaint by:

       (1) Stating whether defendant Pickney issued a disciplinary report, and if a report was issued

by Pickney (a) whether the plaintiff was found guilty and (b) what, if any, sanction was received;

       (2) Stating whether the plaintiff was found guilty in conjunction with the disciplinary report

issued by defendant Butler, and if so what, if any, sanction was received; and

       (3) stating whether defendant Smith authored a First Step response to the plaintiff’s

grievance or issued a statement in response to the plaintiff’s grievance. Failure to amend as ordered

may result in dismissal of the plaintiff’s claims without further notice.

       Signed in Baton Rouge, Louisiana, on December 4, 2020.


                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
